                   Case 20-50690-BLS   Doc 8-1   Filed 09/24/20   Page 1 of 3




                                  EXHIBIT A TO ORDER




DOCS_LA:332475.1
                    Case 20-50690-BLS             Doc 8-1   Filed 09/24/20       Page 2 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE



    In re:                                                            Chapter 7

    HERITAGE HOME GROUP, LLC, et al.,1                                Case No. 18-11736 (BLS)

                                                                      (Jointly Administered)
                                 Debtors.


    ALFRED T. GIULIANO, in his capacity as                          Adv. Proc. Case No. 20-50690 (BLS)
    Chapter 7 Trustee of HERITAGE HOME GROUP,
    LLC, et al.,

                                     Plaintiff,

    v.

    PCB APPS L.L.C.,

                                     Defendant.


                               STIPULATION TO TOLL
                DISCOVERY UNTIL AFTER THE CONCLUSION OF MEDIATION

             Plaintiff Alfred T. Giuliano, (the “Plaintiff”), in his capacity as Chapter 7 Trustee of

Heritage Home Group, LLC et al, and the above-captioned defendant (the “Defendant” and

together with the Plaintiff, the “Parties”), hereby agree and stipulate that, in according with the

scheduling order dated ________________, 2020, discovery shall be tolled until after the filing

of a mediator’s Certificate of Completion pursuant to Local Rule 9019-5(f)(ii).


1
 The Debtors in these cases, along with the last four digits of each Debtor’s tax identification numbers, are:
Heritage Home Group LLC (9506); HH Global II B.V. (0165); HH Group Holdings US, Inc. (7206); HHG Real
Property LLC (3221); and HHG Global Designs LLC (1150). The Debtors’ corporate headquarters was located at
1925 Eastchester Drive, High Point, North Carolina 27265.



DOCS_LA:332475.1
                   Case 20-50690-BLS   Doc 8-1     Filed 09/24/20    Page 3 of 3




Dated: _______________, 2020


 THE LAW OFFICE OF JAMES TOBIA,                  PACHULSKI STANG ZIEHL & JONES LLP
 LLC


 By:                                             By:

 James Tobia (No. 3798)                          Bradford J. Sandler (DE Bar No. 4142)
 1716 Wawaset Street                             Andrew W. Caine (CA Bar No. 110345)
 Wilmington, Delaware 19806                      Peter J. Keane (DE Bar No. 5503)
 Telephone: (302) 655-5303                       Steven W. Golden (TX Bar No. 24099681)
 Facsimile: (302) 656-8053                       919 North Market Street, 17th Floor
                                                 P.O. Box 8705
 Counsel to Defendant, PCB Apps, LLC             Wilmington, Delaware 19899-8705 (Courier 19801)
                                                 Telephone: (302) 652-4100
                                                 Facsimile: (302) 652-4400
                                                 Email: bsandler@pszjlaw.com
                                                         acaine@pszjlaw.com
                                                         pkeane@pszjlaw.com
                                                         sgolden@pszjlaw.com

                                                 Counsel to Plaintiff, Alfred T. Giuliano, Chapter 7
                                                 Trustee for the Estates of Heritage Home Group,
                                                 LLC, et al.




                                             2
DOCS_LA:332475.1
